Citation Nr: 0806378	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-02 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder due to exposure to asbestos.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30-percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim for service 
connection for asbestos and/or Agent Orange exposure and 
granted his claims for service connection for bilateral 
hearing loss, rated as zero-percent disabling 
(i.e., noncompensable), and PTSD, rated as 30-percent 
disabling.  The effective date of these ratings was 
retroactive from November 12, 2003, the date of his reopened 
claims for service connection for these disorders.  He 
appealed the denial of service connection for respiratory 
disability from asbestos exposure and for a higher initial 
rating for his bilateral hearing loss.  

This appeal is also from a more recent March 2007 RO decision 
that denied the veteran's claim for a rating higher than 30 
percent for his PTSD. 

In September 2007, to support his claims, the veteran and his 
wife testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the hearing, the veteran submitted additional evidence 
(consisting of statements and treatment records from a Vet 
Center), and he waived his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).




FINDINGS OF FACT

1.  The veteran does not have a current disability from his 
claimed exposure to asbestos in service.

2.  Since the effective date of his award, the veteran's 
bilateral hearing loss has manifested at Level I in both 
ears.

3.  The veteran's PTSD does not cause more than occasional 
occupational and social impairment with a decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include as due to asbestos 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The requirements are not met for a compensable initial 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2007).

3.  The criteria are not met for a rating higher than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



Here, a letter dated in January 2004 and provided to the 
appellant prior to the September 2004 rating decision on 
appeal with respect to the claims for service connection for 
asbestos exposure and increased initial rating for bilateral 
hearing loss satisfied the VCAA's duty to notify provisions 
as this letter discussed the requirements for establishing 
his entitlement to service connection.  

That January 2004 letter also informed the veteran of what 
would constitute new and material evidence to reopen his 
claims for service connection for a psychiatric disorder and 
bilateral hearing loss, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006) (indicating the VCAA notice must 
apprise the veteran of the specific reasons his claim was 
previously denied so that he may respond by identifying 
and/or submitting evidence that would overcome those 
deficiencies).  Moreover, since his claims for service 
connection were reopened and granted, any potential concerns 
about whether there was VCAA compliance with the requirements 
discussed in Kent are ultimately moot.

The veteran's appeal for a higher initial disability rating 
(for bilateral hearing loss) is a downstream issue, arising 
from the initial rating assigned for this disorder once the 
RO awarded service connection.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Since, however, the veteran's claims for service connection 
and increased ratings are being denied, no disability rating 
or effective date will be assigned for his service-connection 
claim and no effective date for his disability rating claims.  
Thus, there can be no possibility of prejudicing him in not 
providing additional VCAA notice concerning these downstream 
elements of his claims.  38 C.F.R. § 20.1102 (harmless 
error).

With respect to the claim for a rating higher than 30 percent 
for PTSD, a letter dated in January 2007 and provided to the 
appellant prior to the March 2007 rating decision on appeal 
advised him of the evidence needed to substantiate this claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  Accordingly, he is not 
prejudiced by the Board's adjudication of this claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
appellant was provided this notice in the January 2006 SOC 
and December 2006 SSOC in connection with his bilateral 
hearing loss claim and in the January 2007 letter, March 2007 
rating decision, and June 2007 SOC in connection with his 
PTSD claim.  And in March 2006 he responded that he had no 
additional information or evidence to submit.

Further, if the Diagnostic Codes under which the claimant is 
rated contain criteria necessary for entitlement to higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Here, the appellant was provided this general 
notice in the September 2004 rating decision and January 2006 
SOC for bilateral hearing loss and in the March 2007 rating 
decision and June 2007 SOC for PTSD.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided this notice collectively in the 
September 2004 rating decision and January 2006 SOC for 
bilateral hearing loss and the March 2007 rating decision and 
June 2007 SOC for PTSD.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  This information was conveyed to the 
appellant in the January 2006 SOC, January 2007 letter, and 
June 2007 SOC and, as mentioned, he responded in March 2006 
that he had no other information or evidence to submit.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was not prejudicial to the 
appellant, i.e., harmless.  The Federal Circuit stated that 
requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-claimant benefits system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).  See, also, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

In this case, the Board finds that notice errors did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed for 
increased ratings from the various notice letters sent to him 
by the RO and in the SOC and SSOC.  In particular, the 
January 2006 SOC, January 2007 letter, and June 2007 SOC 
informed him of the need to submit evidence that his 
disability had increased in severity; that he should submit 
medical evidence; that he should inform the RO about 
treatment at VA facilities; that he could submit his own 
statement about his condition; and that he should submit all 
pertinent evidence in his possession.  He was informed, as 
well, of the Diagnostic Code requirements for increased 
ratings in the rating decisions, the SOCs, and the SSOC.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed for his 
increased rating claims.  This is especially true since 
correspondence received from him subsequent to those notices 
indicates he has no additional information or evidence to 
submit.

Although complete notice was not sent before the initial AOJ 
decision in this case, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  That is to say, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond.  Specifically, with respect to his bilateral hearing 
loss claim, he was notified by the January 2006 SOC; he 
responded in March 2006 that he had no additional information 
or evidence to submit; and his claim was readjudicated in 
December 2006.  Similarly, with respect to his PTSD claim, he 
was notified by the January 2007 letter and his claim was 
readjudicated in the June 2007 SOC.  For these reasons, it is 
not prejudicial to him for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication of these claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the veteran's service medical records have been 
obtained and he has been afforded VA examinations in 
connection with his claims, including to obtain the 
information necessary to assess the severity of his 
disabilities.  In March 2006, he responded that he did not 
have additional information or evidence to submit.  

The veteran was informed of the kind of evidence that was 
required to support his claims and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
was provided notice of the medical evidence needed for an 
increased evaluation as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to him is required to fulfill VA's duty 
to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The veteran claims that service connection is warranted for a 
respiratory disorder due to exposure to asbestos while 
changing motor vehicle brakes in the military.

Service connection may be granted for disability resulting 
from personal injury sustained or disease contracted in the 
line of duty or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether:  (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether the veteran was exposed to 
asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and 
the claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation 
must be affirmed); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Here, the veteran's service medical records do not show 
complaints or a diagnosis of asbestosis or a chronic 
respiratory disease.  His military service ended in 
February 1970.

A February 2002 report of private extrapulmonary artery (EPA) 
and lateral chest 
X-ray, to which the veteran refers in his substantive appeal 
to substantiate his claim, notes that "although this could 
be considered within normal limits, the extent of 
interstitial change out to the periphery of the lungs suggest 
early interstitial lower lobe changes."  The examiner 
further reports that "[t]his would be consistent with 
asbestosis if there was a proper history of such."  

A December 2002 private treatment report includes an 
assessment that some of the veteran's pulmonary symptoms were 
felt to be related to cough and gastroesophageal reflux 
disease (GERD).  

Private treatment records include a September 2003 medical 
report noting the veteran's post-service employment history 
includes 30 years of employment in the metal plant for 
Aerospace and that surveillance screening test for 
berylliosis with lymphocyte response test was positive.  He 
complained of a little shortness of breath and a mild dry 
cough.  This examination report notes that computed 
tomography (CT) scan did not show any significant 
interstitial lung disease.  The examiner noted that chest X-
ray, CT of the chest, and pulmonary function tests (PFTs) all 
turned out to be negative.  These findings are echoed in 
prior clinical records and chest X-ray reports which 
consistently include impressions of normal study and no acute 
disease.  Private records reflect assessments of reactive 
airway disease versus sequela to bronchitis, bronchitis and 
pneumonia as well as more recent findings of chronic 
obstructive pulmonary disease (COPD).

A July 2006 report of a VA respiratory examination reflects 
that the veteran's claims file, including his private 
treatment records that had suggested he might have disease 
from asbestos exposure, were reviewed.  The examiner 
specifically reviewed the findings of Dr. Tweel.  The 
examination report notes the veteran's 
20-year history of treatment for bronchitis or pneumonia 
which was about the time he began complaining of episodes of 
shortness of breath.  Based upon examination of him and 
review of his claims file, the diagnosis was that findings on 
high resolution CT scan of the chest show only minimal 
typical findings of interstitial lung disease associated with 
asbestosis and no plaques of the pleura that are typical of 
asbestosis lung disease.  The examiner concluded the 
veteran's lung disease diagnosed that day is less likely than 
not (so less than 50/50 probability) caused by or a result of 
asbestos exposure during his military service.  The examiner 
further concluded that it is more likely that, if there was 
any asbestos exposure, it would be more likely at his work 
place of 30 years.  Finally, the examiner noted that chronic 
beryllium lung disease causing extrinsic allergic alveolitis 
could possibly be the cause of the veteran's symptoms of 
shortness of breath.  

The record does not contain a current disability related to 
the claimed asbestos exposure in service.  In the absence of 
any competent evidence of a current disability, including 
asbestosis, the Board must conclude the veteran does not 
currently suffer from that disability.  While doctors 
admittedly initially suspected that he might have an 
asbestos-exposure-related disease, that was only a 
provisional diagnosis, and further clinical evaluation and 
workup during the time since has effectively ruled this out.  
Moreover, neither he nor his representative is competent to 
supplement the record with lay cause-and-effect conclusions 
that are not objectively substantiated by medical evidence.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As a layman, the veteran is competent to testify that he has 
experienced, for example, shortness of breath and/or other 
respiratory-related symptoms (e.g., a chronic cough, etc.).  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  He does 
not, however, have the necessary medical expertise and/or 
training to make a diagnosis of an asbestos-exposure- related 
disease or to establish the required cause-and-effect link 
between any current respiratory disease and asbestos exposure 
in the military.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

Although the veteran has been treated for various 
respiratory-related symptoms, the competent medical evidence 
of record does not contain a finding that his symptoms are 
the result of his alleged asbestos exposure during his period 
of active duty military service.  To the contrary, based on a 
review of his claims file and the results of the objective 
clinical testing, the July 2006 report of the VA examination 
concludes his lung disease diagnosed at the conclusion of 
that evaluation is less likely than not (so less than 50/50 
probability) caused by or a result of asbestos exposure 
during his military service.  Absent sufficient evidence of 
an asbestos-exposure-related disease, there is no basis to 
grant the claim.  See, e.g., Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability)

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disorder due to exposure 
to asbestos.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Service connection for a 
respiratory disorder due to exposure to asbestos is therefore 
denied.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where an increase in the level of a service-connected 
disability is at issue, as in the case of the PTSD claim, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with 
the issue of bilateral hearing loss, where the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the propriety 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A recent decision of the Court has held that in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Hearing Loss

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. 
§ 4.86(b).  In all other cases, Table VI is employed.

The veteran had a VA hearing examination in June 2004.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
75
LEFT
20
15
25
50
55

The average threshold loss for the right ear was 41 decibels 
and for the left ear 36 decibels.  Speech recognition scores 
using the Maryland CNC Word List were 92 percent for the 
right ear and 96 percent for the left ear.

Similarly, the veteran had a VA hearing examination in July 
2006.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
80
LEFT
20
15
30
50
55

The average threshold loss for the right ear was 42 decibels 
and for the left ear 37 decibels.  Speech recognition scores 
using the Maryland CNC Word List were 96 percent for the 
right ear and 96 percent for the left ear.

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
a Level I hearing loss in each ear (i.e., bilaterally) - 
which, in turn, result in a zero percent, noncompensable, 
rating under Table VII.  His decibel thresholds do not meet 
the requirements of 38 C.F.R. § 4.86 to allow the application 
of Table VIa for exceptional cases of hearing loss.

Accordingly, based on the results of the June 2004 and July 
2006 VA hearing examinations and the application of those 
findings to Tables VI and VII, the Board concludes the 
veteran's hearing loss is appropriately rated at the zero-
percent level.  

The Board is mindful that, during his September 2007 video-
conference hearing, the veteran testified that, when he is 
with a group of people, he is unable to relate to things 
because of the background noise.  However, it is important 
for him to understand that under Lendenmann, the assignment 
of disability ratings for hearing impairment are derived by a 
mechanical - meaning nondiscretionary, application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  His complaints of 
this, alone, do not provide a basis to increase his rating.

For these reasons and bases, the preponderance of the 
evidence is against the assignment of a compensable rating 
for any period of time contemplated by the appeal.  That is 
to say, the Board may not stage the veteran's rating because 
at no time since the effective date of his award has he met 
the requirements for a compensable rating  Fenderson, supra.

Moreover, as the preponderance of the evidence is against his 
claim for a higher initial rating, the benefit-of-the-doubt 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 do 
not apply and the claim must be denied.



PTSD

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The veteran's PTSD is rated as 30-percent disabling under 
38 C.F.R. § 4.130; Diagnostic Code 9411.  Pursuant to the 
relevant rating criteria, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation) due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be awarded for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  A score of 51-60 is indicative of moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational or school functioning, (e.g., having few friends 
or having conflicts with peers or co-workers).  A score of 
61-70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.

The veteran's June 2004 report of VA PTSD examination 
reflects a GAF score of 60, indicative of moderate social and 
industrial impairment.  But his more recent February 2007 
report of VA PTSD examination reflects a GAF score of 63, 
which is indicative of only some mild social and industrial 
impairment.  So, overall, even considering his lower score 
during the prior evaluation, his GAF scores do not provide 
grounds for increasing his rating.

Upon review of all the evidence of record, including 
treatment records and statements from the veteran's mental 
health care providers at the Vet Center and two VA PTSD 
examination reports as well as the hearing testimony of the 
veteran and his spouse, and in light of the above rating 
criteria, the Board concludes that the evidence does not 
support a schedular evaluation higher than 30 percent for the 
veteran's PTSD at any time during the appeal period.

In this regard, the June 2004 VA examination report reflects 
that the veteran complained of nervousness (especially around 
crowds), depressed mood and irritability several times per 
week.  He reported feelings of anger and experiencing 
nightmares.  He indicated that he sleeps about four hours per 
night.  He reported that he has close friends that he does 
activities with, belongs to organizations and clubs, and does 
volunteer work at a children's hospital.  The examiner 
commented that the effect of the veteran's PTSD and his PTSD 
symptoms on family role functioning seemed to be moderate and 
on work functioning seemed to be mild to moderate.

The February 2007 report of VA PTSD examination reflects that 
the veteran reported periodic bouts of sadness (once a week), 
infrequent tearfulness, irritability, frequent minor 
concentration problems, and some age appropriate 
forgetfulness at home.  It was noted that he remained 
motivated and able to enjoy activities and was generally 
active socially.  He has a good relationship with his wife 
and children.  He hunts, fishes, and goes for walks outdoors.  
On objective mental status evaluation, his affect was 
appropriate and full, his remote memory was normal, 
his recent memory was mildly impaired, he understands the 
outcome of behavior, and his impulse control was fair.  The 
diagnoses included PTSD, chronic (in partial remission).  The 
examiner commented that the veteran's symptoms fall slightly 
short of fully meeting the criteria for PTSD; however, given 
his prior service connection and self report, it appears 
reasonable to presume a partial remission.  The examiner 
concluded the veteran was reporting fairly mild symptoms and 
functional impairment.  

The report of that February 2007 VA examination includes a 
psychiatric summary noting the veteran's symptoms are 
currently relatively mild, but maintain some impact upon the 
quality of his life.  He reports some arguments with family, 
some tendency to become agitated or forceful in conversation, 
and a propensity to overreact to the verbal or physical 
aggression of others.  The examiner concluded that the 
veteran is functioning quite well.  

Statements from the veteran's treatment providers at the Vet 
Center have also been considered.  A February 2007 statement 
reflects that the veteran has consistently presented with 
anxious mood, normal to restricted affect, nightmares, 
sleeplessness, avoidance behaviors specifically involving the 
talking narrative of combat memories, anger.  It is noted 
that he has a good relationship with his wife, children, and 
grandchildren.  He is courteous, cooperative and maintained 
good eye contact.  
He is living and appreciating his emotional growth and 
normalizing himself with healthy activities.  His symptoms 
were characterized as mild to moderate.  


Clinical records from the Vet Center received at the time of 
the veteran's September 2007 video-conference hearing note 
symptoms of recurrent nightmares, anger, and overstimulation 
when around his children and grandchildren.  These records 
reflect that he and his wife had been separated but 
subsequently reunited and seemed to be doing very well.  

In his September 2007 video-conference hearing testimony, the 
veteran testified that he had worked for 31 years, that he 
had owned a business but had to close it due to the stress, 
and that he had been married to his current wife for 27 
years.  He and his wife testified that they had gone through 
a trial separation for about six months due to his moods.  
They also testified that he becomes agitated around his 
grandchildren and needs to withdraw.  His wife testified that 
she had noticed a change in his sleep patterns during the 
last six months to one year.  

Pertinent statements from the veteran's family and friends 
include a January 2007 comment from a friend that the veteran 
"can go from being very meek and mild to a full-blown wild 
man over the slightest of things."

Considering this evidence in the aggregate, the VA PTSD 
examination reports and records from the Vet Center 
repeatedly characterize the veteran's PTSD as mild to 
moderately disabling.  The medical evidence indicates he does 
not exhibit any of the symptoms commensurate with a higher 50 
percent rating.  Although impairment of recent memory was 
mildly impaired during VA examination in February 2007, his 
affect has been described as appropriate and full, his remote 
memory is normal, and he has been described as motivated and 
able to enjoy activities, is generally active socially, has a 
good relationship with his wife and children and 
grandchildren, has been married to his third wife for 27 
years, and was employed for 31 years.  Disturbance in speech, 
judgment, and thinking have not been noted.  Overall, this is 
more indicative of a 30 percent rating, an occasional 
decrease in efficiency and intermittent periods of inability 
to perform certain tasks.  



Moreover, based upon the guidance of the Court in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the veteran's symptoms have 
remained rather constant throughout the course of the period 
on appeal and, as such, a staged rating is unwarranted.  

For these reasons and bases, the claim for a rating higher 
than 30 percent for the PTSD must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In making this determination with respect to the veteran's 
increased rating claims, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, irrespective of 
whether they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board finds that the evidence does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  So the Board does not have to refer 
this case to VA's Compensation and Pension Service for 
consideration of an extra-schedular rating.




ORDER

Service connection for a respiratory disorder due to exposure 
to asbestos is denied.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

The claim for a rating higher than 30 percent for PTSD is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


